DETAILED ACTION
Upon updating searches and upon reconsideration, in light of the new grounds of rejection set forth below, the finality of the Office Action mailed 01/29/21 has been withdrawn and the following Office Action is a non-final. It is noted that the claims filed 03/17/21 have been entered.
It is noted that new amendments to claim 1 filed 03/17/21 were not properly indicated.  The text of any added subject matter must be shown by underlining the added text and correspond to the immediately prior entered version of the claims (i.e. claims filed 12/21/20). See MPEP 714(I)C.(B).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a carbon nanotube structure “with two bonded surfaces” which is confusing given that it is not clear whether the claimed invention requires the surfaces of the carbon nanotube structure to already be bonded to an object. If this is the case, it is not clear how a tape can include an object. It is suggested to amend the claim to delete the phrase “bonded”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 8,247,055).
Regarding claim 1, Jiang et al. teaches a double-sided tape consisting of a carbon nanotube structure (at least one carbon nanotube film 220, See Abstract, col. 8, lines 57-67, Fig. 6) inherently with two bonded surfaces, wherein the carbon nanotube structure consists of two or more layers of super-aligned carbon nanotube films overlap and parallel to each other (col. 4, lines 24-49, Fig. 3), each of the layers of super-aligned carbon nanotube films comprises a plurality of carbon nanotubes (col. 3, lines 57-62), a length of each of the plurality of carbon nanotubes is approximately 50 microns to approximately 5 millimeters (col. 6, lines 15-19) which overlaps the claimed range of longer than 300 micrometers, the plurality of carbon nanotubes extend substantially along an extending direction, the extending direction is substantially parallel to the two bonded surfaces (col. 4, lines 34-49).
While Jiang et al. does not explicitly disclose carbon nanotube structure consisting of super-aligned carbon nanotube films having the number of layers as claimed, Jiang et al. does disclose carbon nanotube structure consisting of two of more carbon nanotube films (col. 8, lines 60-64). Therefore, it would have been obvious to one of ordinary skill in the art to choose any number of layers of super-aligned carbon nanotube films, including that presently claimed, and thereby arrive at the present invention, absent evidence of criticality.
Given that Jiang et al. teaches double-sided tape, including materials and structure, identical to that presently claimed, it is clear that the double-sided tape would inherently have an application temperature range as presently claimed, absent evidence to the contrary.
 The recitation in the claims that each of the two bonded surfaces of the carbon nanotube structure is “in direct contact with an object to be bonded” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jiang et al. disclose carbon nanotube structure as presently claimed, it is clear that the carbon nanotube structure of Jiang et al. would be capable of performing the intended use, i.e. be in direct contact with an object to be bonded, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8,859,165).
Regarding claim 1, Zhang et al. teaches a structure consisting of a carbon nanotube structure (col. 4, lines 3-9) inherently with two bonded surfaces, wherein the carbon nanotube structure consists of two or more layers of super-aligned carbon nanotube films overlap and parallel to each other (col. 3, line 59-col. 4, line 12, Fig. 3E), each of the layers of super-aligned carbon nanotube films comprises a plurality of carbon nanotubes (col. 3, lines 41-58, Fig. 2), a length of each of the plurality of carbon nanotubes is about 200 to about 900 micrometers (col. 3, lines 25-27) which overlaps the claimed range of longer than 300 micrometers, the plurality of carbon nanotubes extend substantially along an extending direction, the extending direction is substantially parallel to the two bonded surfaces (col. 3, lines 41-57, Fig. 2).
While Zhang et al. does not explicitly disclose carbon nanotube structure consisting of super-aligned carbon nanotube films having the number of layers as claimed, Zhang et al. does disclose carbon nanotube structure consisting of two of more carbon nanotube films (col. 4, lines 3-12). Therefore, it would have been obvious to one of ordinary skill in the art to choose any number of layers of super-aligned carbon nanotube films, including that presently claimed, and thereby arrive at the present invention, absent evidence of criticality.
Given that Zhang et al. teaches carbon nanotube structure, including materials and structure, identical to that presently claimed, it is clear that the double-sided tape would inherently have an application temperature range as presently claimed, absent evidence to the contrary.
While there is no disclosure that the carbon nanotube structure is a double-sided tape as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. function 
 The recitation in the claims that each of the two bonded surfaces of the carbon nanotube structure is “in direct contact with an object to be bonded” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Zhang et al. disclose carbon nanotube structure as presently claimed, it is clear that the carbon nanotube structure of Zhang et al. would be capable of performing the intended use, i.e. be in direct contact with an object to be bonded, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
Response to Arguments
Applicant’s arguments filed 03/17/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 8,980,370) teaches carbon nanotube structure consisting of super-aligned carbon nanotube films that overlap each other, wherein layers of each of the carbon nanotube films comprises a plurality of carbon nanotubes, and a length of each carbon nanotube is about 425 millimeters or about 250 millimeters (col. 3, lines 7-14, 20-27, and 37-40, col. 5, lines 19-26, col. 9, lines 30-31).
Chen et al. (US 8,659,125) teaches carbon nanotube structure consisting of super-aligned carbon nanotube films that overlap each other, wherein layers of each of the carbon nanotube films comprises a plurality of carbon nanotubes, and a length of each carbon nanotube is from 200 micrometers to 900 micrometers (col. 3, lines 1-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787